In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00049-CR



           MARTEZ CARRIGAN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 18F0942-102




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION
           Martez Carrigan was indicted on the first-degree-felony charge of aggravated robbery. 1

Pursuant to a plea bargain with the State, Carrigan pled guilty to a reduced charge of robbery, 2 a

second-degree felony, in exchange for the State’s recommendation—agreed to by Carrigan—that

he be sentenced to twenty years’ incarceration. The trial court accepted Carrigan’s plea and

accepted the sentencing recommendation. Carrigan was sentenced to twenty years’ incarceration.

Carrigan timely filed a notice of appeal. Because we find that we are without jurisdiction over this

case as a result of Carrigan’s plea bargain with the State, we will dismiss this appeal for want of

jurisdiction.

           The Texas Legislature has granted a very limited right of appeal in plea bargain cases. Rule

25.2 of the Texas Rules of Appellate Procedure details that right as follows:

                  (2)   . . . . In a plea bargain case—that is, a case in which a defendant’s
           plea was guilty or nolo contendere and the punishment did not exceed the
           punishment recommended by the prosecutor and agreed to by the defendant—a
           defendant may appeal only:

                  (A)     those matters that were raised by written motion filed and
           ruled on before trial, or

                   (B)     after getting the trial court’s permission to appeal.

TEX. R. APP. P. 25.2(a)(2). There is no indication in the record before this Court that Carrigan

either (1) filed a motion that was ruled on before trial or (2) obtained the trial court’s permission




1
    TEX. PENAL CODE ANN. § 29.03 (West 2019).
2
    TEX. PENAL CODE ANN. § 29.02 (West 2019).


                                                      2
to appeal. To the contrary, the trial court’s certification of Carrigan’s right of appeal indicates that

he has no right of appeal. Pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure,

this Court is required to dismiss an appeal if, as in this case, the trial court’s certification indicates

no right of appeal. See TEX. R. APP. P. 25.2(d).

        On April 10, 2019, we informed Carrigan of the apparent defect in our jurisdiction over his

appeal and afforded him an opportunity to respond and, if possible, cure such defect. Carrigan

provided no response to our communication.

        Because Carrigan has no right of appeal as a result of his plea bargain with the State, and

because the trial court’s certification correctly indicates that Carrigan is without a right of appeal,

we dismiss this appeal for want of jurisdiction.




                                                Ralph K. Burgess
                                                Justice

Date Submitted:         May 7, 2019
Date Decided:           May 8, 2019

Do Not Publish




                                                    3